Citation Nr: 1621370	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-36 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction, depression, bipolar disorder with psychosis, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing is associated with the record.  The Veteran indicated in the hearing that he elected to withdraw the issue of entitlement to service connection for a heart disorder.  Thereafter, the Board issued a November 2015 decision dismissing the issue.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder for additional development.  Such matter now returns for final appellate review.

Additional evidence in support of the Veteran's claim was received after the March 2016 supplemental statement of the case, including a March 2016 lay statement from the Veteran.  However, as his substantive appeal was received in October 2014, a waiver of agency of original jurisdiction (AOJ) is not necessary. See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence in its determination.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of PTSD, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of the Veteran's service discharge.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a September 2011 letter, sent prior to the November 2011 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, to include the September 1990 documents related to the Veteran's separation from service, as well as post-service VA treatment records have been obtained and considered.  Furthermore, subsequent to the November 2011 Board remand, the  AOJ obtained VA treatment records, and also contacted the Joint Services Record Research Center (JSRRC) to attempt to corroborate one of the Veteran's claimed in-service stressors, i.e., the alleged suicide of Private Cartwright in April or May 1988.  JSRRC indicated in a February 2016 response that it was unable to locate any unit records for the year 1988; however, other historical documents, including casualty data, were reviewed and there was no documentation that Private Cartwright committed suicide in March or April 1988.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran and his representative have not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in March 2013, after which VA obtained a May 2013 addendum report from the examiner.  Additionally, he was provided VA examinations in August 2014 and March 2016.  The March 2016 examination was provided pursuant to the November 2015 Board remand.  The report included an etiological opinion as to the claimed psychiatric disorder and the examiner based her conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinion offered clear conclusions with significant supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

The Board further finds that the AOJ has substantially complied with the November 2015 remand directives by obtaining the Veteran's complete VA treatment records, requesting from JSRRC verification of Private Cartwright's suicide in March or April 1988, and obtaining a VA examination and opinion adequate to decide the instant claim.  Therefore, no further action is necessary in this regard. D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Additionally, in August 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2015 hearing, the presiding Veterans Law Judge enumerated the issue on appeal, i.e., entitlement to service connection for an acquired psychiatric disorder.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his psychiatric disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his psychiatric disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, to include obtaining the Veteran's VA treatment records and attempting verification of his claimed in-service stressor, as well as affording him an examination and opinion to determine the nature and etiology of his claimed psychiatric disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the Board hearing, the Veteran testified that he witnessed the suicide of a friend and fellow recruit named Private Cartwright at Fort Sill, Oklahoma, in March or April 1988.  Service records show that he was a soldier in Battery A, 1st Battalion, 19th Field Artillery.  He testified that his psychiatric symptoms started after this event and that he considered suicide after the automobile accident in which he and his family sustained injuries which were treated at an unknown German hospital.  He stated that he was sent for psychiatric treatment, placed on a suicide watch, and was discharged.  He stated that the psychiatric examiner told him that Army life was not best for him and that he should seek more help with his mental situation.  The Veteran reported that he had been receiving VA medical care since 2006 or 2007.

At the outset, the Board finds that the preponderance of the probative evidence is against a finding that the Veteran has a current diagnosis of PTSD during the pendency of the claim and the record does not contain a recent diagnosis of the disability prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra.  In this regard, while VA treatment records reflect that the Veteran was being followed for such a diagnosis in combination with additional diagnoses of depression, bipolar disorder, and schizophrenia, and an April 2012 VA treatment record noted a history of PTSD, the Board finds that the probative weight does not support such a diagnosis during, or prior to, the pendency of the claim.  

In this regard, the Board observes that, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  In the instant case, the Board finds that, while a PTSD diagnosis is found in the Veteran's VA treatment records, the preponderance of the evidence is against such a diagnosis.

First of all, such VA treatment records do not specify the extent to which each DSM criterion are met or the stressor(s) upon which a diagnosis was made.  In this regard, while the Veteran's service department records reflect that he was in a serious car accident, his alleged stressor pertaining to the suicide of Private Cartwright has not been verified.  Specifically, JSRRC indicated in a February 2016 response that it was unable to locate any unit records for the year 1988; however, other historical documents, including casualty data, were reviewed and there was no documentation that Private Cartwright committed suicide in March or April 1988.  Consequently, any PTSD diagnosis made based on such stressor is invalid.

Furthermore, the VA treatment records reflecting treatment for PTSD are internally inconsistent with other VA treatment records wherein it was determined that there was not sufficient information to support a diagnosis of PTSD.  See December 2013 VA treatment record.  Additionally, while the Veteran has undergone numerous VA examinations in May 2013, August 2014, and March 2016, conducted by psychiatrists and psychologists, for the sole purpose of identifying his currently diagnosed acquired psychiatric disorder and determining the etiology of such, each examiner specifically determined that the criteria for a diagnosis of PTSD was not met.

In this regard, the March 2016 examiner indicated it is less likely than not that the Veteran has a diagnosis of PTSD.  She discussed the Veteran's two claimed stressors, i.e., his bunkmate's alleged suicide during service and his documented car accident in September 1989, in which his family was in the car.  The examiner reported the Veteran has not been diagnosed with PTSD by any of his mental health providers since beginning psychiatric treatment in 2008 at the Southeast Louisiana Veterans Health Care System.  She further reported that, while the AOJ acknowledged that the Veteran meets traumatic experience criterion, her attempts to assess the Veteran for valid re-experiencing, avoidant, negative cognition/mood, or arousal symptoms were hindered by the limited credibility of Veteran's self-report and invalid psychological testing results.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had PTSD at any time during, or prior to, the pendency of his claim.  In this regard, the Board accords great probative weight to the March 2016 VA examiner's opinion as such was predicated on an interview with the Veteran, a thorough review of the record, and a mental status examination.  Additionally, the VA examiner commented on the evidence of record with respect to the Veteran's psychiatric diagnoses in finding that he did not meet the criteria for a PTSD diagnosis.  Moreover, the opinion offered by the examiner considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed. See Nieves-Rodriguez, supra; Stefl, supra.

Furthermore, a review of the VA treatment records reveal the Veteran has been diagnosed with several acquired psychiatric disorders other than PTSD including: bipolar disorder, major depressive disorder, anxiety and psychosis (not otherwise specified).  The VA treatment records on file began in September 2007.  Starting in January 2010, a VA psychiatrist noted the Veteran's report of experiencing anxiety and that he had been using medication prescribed for another family member.  Over the next two years, clinicians noted the Veteran's reports of auditory hallucinations beginning August 2010 and experiencing suicidal ideations beginning May 2011.  The Board notes the Veteran denied suicidal ideation in February 2009 and in an April 2009 VA treatment record, the Veteran denied feelings of hopelessness and indicated no suicidal or homicidal ideation or intent.

More recently, a November 2015 VA treatment record noted the Veteran reported hearing voices and noises of people whispering or moving things around.  He further reported that voices talk to him about hurting other people and to separate himself from others.  Additionally, the November 2015 record indicated the Veteran is not suicidal or homicidal.  The VA treatment records overall are silent as to events or difficulties during active duty which led to any current psychiatric disorders.

The Veteran's service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders or for psychiatric symptoms.  However, the Board notes, that there are service personnel records which include evidence and adjudication of the Veteran's petition for an upgrade in the character of discharge by the Army Discharge Review Board (ADRB) in January 1995.  In his petition, the Veteran noted that he had asked for the discharge even though he did not want to leave military service.  Rather, he requested a discharge after it was recommended to him to send his family home and he did not want to be separated from them.  Throughout this adjudication, he made no mention of traumatic events or psychiatric symptoms, examinations, diagnoses, or suicide watches.

The evidence considered by the ADRB included a September 1989 memorandum documenting the release of jurisdiction by Federal Republic of Germany authorities regarding a charge of reckless driving causing an accident which resulted in serious bodily injury and extensive property damage.  The file also contains multiple records of leadership counseling for minor military infractions such as failure to report to work, formations, or physical training on time, failure to follow a lawful order, and failure to properly perform duty.  The Veteran received non-judicial punishment on one occasion for assaulting another soldier.  He was also counseled for failure to pay just debts to military and civilian creditors, failure to maintain his household, and improper care of his children.  

Although the Veteran contended that the Army sent his family back to the United States, the counseling records show that his supervisors suggested this action to assist him in resolving his difficulties.  In a July 1990 counseling record, he noted that he was making improvements but missed his family and had lost interest in his military job performance.  Finally, his commanding officer noted that the Veteran requested a discharge and that he had recommended an administrative discharge by reason of a pattern of misconduct.  The Veteran waived his opportunity for a formal discharge board and did not oppose the action.  The Veteran was initially assigned a general discharge under other than honorable conditions because of a pattern of misconduct, but was later upgraded to under honorable conditions. 

On review of the file, the ARDB noted that the Veteran had undergone a mental health examination in which he was found fit for separation, although a clinical report of this examination, if any, is not of record.  As discussed above, the ARDB upgraded the character of discharge to general under honorable conditions in part because the Veteran had received non-judicial punishment on only one occasion.  However, the reason for discharge was established as a pattern of misconduct and not for medical or mental health reasons.  The ARDB decision is entirely silent for any reference to a mental health disorder.  Thus, all service treatment and personnel records are found to be silent for any complaints, treatment, or diagnoses referable to a psychiatric disorder.

The Veteran underwent a March 2013 VA examination, in which the examiner was unable to determine a clear psychiatric diagnosis.  The Veteran reported hearing voices and having delusions, as wells as thoughts of harming others.  The Veteran reported many symptoms, including in part: depression, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, disturbance in motivation and mood, inability to establish and maintain effective relationships, suicidal ideation and persistent delusions or hallucinations.

The examiner indicated that, upon examination, the Veteran was vague and contradictory much of the time.  She noted his mental status performance was inconsistent with his general presentation and his history of being in the military and holding a job.  The Veteran listed "yes" to almost every symptom he was asked about and she noted it would be mere speculation on her part to give a definite diagnosis or an opinion on occupational and social impairment.  As such, the AOJ obtained a May 2013 addendum from the examiner to determine if bipolar disorder was related to service.  The examiner indicated she did not diagnose the Veteran with bipolar disorder or any disorder and she again noted the presentation during the March 2013 examination was inconsistent with his general presentation and history and the examiner was unsure whether he was truthful.  She similarly stated it would be mere speculation to opine as to whether or not the Veteran's claimed bipolar disorder was related to service.

The Veteran underwent an August 2014 VA examination, in which the Veteran reported sleep difficulties, anxiety, and occasional periods of dysphoria.  The examiner diagnosed the Veteran with anxiety.  The examiner noted that, upon formal psychiatric testing, the Veteran produced an extraordinarily high score on his self-report depression questionnaire.  He noted that the measure has no built-in validity or reliability scales, however, the pathological picture he portrayed of himself on the tests was clearly far beyond what was noted in the clinical interview.

The examiner further reported that the Veteran was also given the MMPI-2RF, which does have reliability/validity indices.  He indicated based on the computer scoring for this test, the results were invalid because the Veteran responded in an inconsistent manner and several of the validity scales showed maximum elevations, indicating that he tended to over-respond to obvious pathological items.  He noted the Veteran may have legitimate problems, however, it does suggest that his self-report of such problems may be quite over-stated at times.  The examiner stated there is no evidence of bipolar disorder and that the anxiety condition is related to his post-military situations, which include his heart condition, and recent domestic, financial, and job difficulties.  However, he noted that from the Veteran's reports of his military problems, it appeared that the Veteran had an underlying personality disorder that more likely predated his entry on active duty.  

Following the Board's November 2015 remand, the Veteran underwent a March 2016 VA examination.  The examiner diagnosed the Veteran with unspecified schizophrenia and other psychotic disorder.  She did not diagnose a personality disorder.  However, she stated that, based on the available evidence, the Veteran's acquired psychiatric disorders are less likely than not incurred in or caused by service.  

The examiner indicated the Veteran suffers occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She reviewed the entire record, to include buddy statements from C.J. and L.S., who served with the Veteran, the August 2015 VA treatment record from psychologist J.R., the VA treatment records since 2008, and the prior VA examination reports from March 2013 and August 2014.  She further noted the Veteran did not manifest a psychosis within one year of service discharge.

The examiner discussed the Veteran's stressful life events previously mentioned, including the Veteran's report that his bunkmate committed suicide and his documented car accident with his family in September 1989.  Additionally, the Veteran reported to the examiner the following psychiatric symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and persistent delusions or hallucinations.  The examiner noted the Veteran completed a personality assessment in which he provided scorable responses to all the items and although his validity scale scores show that he responded to the test items in a consistent manner, he did not attend appropriately to item content (INF = 79).  She indicated potential reasons for his pattern of responses might include reading difficulties, random responding, or confusion.  Regardless of the cause, the test results were assumed to be invalid.

Additionally, the examiner stated that, while the Veteran's service pattern of misconduct could be evidence of prodromal psychotic symptoms, it could just as likely be a symptom of poor military adjustment or maladaptive personality characteristics.  Although the Veteran stated in his July 1990 response to general counseling that he would like to "seek some type of counciling [sic] which will help me to better my condition," she noted it is unclear to what condition, as well as what specific potential symptoms, he is referring.  She went on to state the Veteran's VA records show that he noted anxiety during a primary care appointment in April 2008 and the anxiety was reported as "starting approx. two months ago," which is over 15 years after military discharge.

The examiner reported that the Veteran indicated in the March 2016 clinical interview and in sessions with prior treatment providers that he started hearing voices and had suicidal ideation during military service, and continuing into civilian life.  However, she noted a review of treatment records show that, despite regular psychiatric follow-up after establishing care in June 2008, there is no reference to auditory hallucinations until August 2010 or active suicidal ideation until May 2011.  She further stated during a February 2009 psychiatry appointment, the Veteran responded to a question about suicidal ideation by stating that he had "never felt that way."

With regard to a potential psychosis, the examiner reported that the only relevant VA records she could locate around October 1990 to October 1991 were the Veteran's Application for the Review of Discharge dated November 5, 1991.  She determined in this application, he did not reference any ongoing mental health problems, but simply referred to "having a great amount of problems from my family and the unit."

The Board finds that the opinion the March 2016 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and evidence and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.

The Board notes that an August 2015 report was received from one of the Veteran's VA attending psychologists.  He stated that the Veteran's "problems" began in service.   He further noted the Veteran's current difficulties holding a job, concentrating on tasks, understanding conversation, maintaining relationships, being around others, misperceiving common events as threatening, and idiosyncratic thinking, which either started during service or were intensified by at least two traumatic events and a surprise divorce by his wife in service.  However, such statement does identify a diagnosed psychiatric condition; rather, the provider indicated that the Veteran's mental health challenges do not clearly bring themselves within the narrow confines of the DSM-5 of the American Psychiatric Association.  He also does not identify the "traumatic events."  Further, such opinion does not include a rationale as to how the Veteran's current "problems" were incurred in service and there is no indication that the Veteran's psychologist reviewed his service department records in offering such statement.  In this regard, he only indicated that he reviewed the Veteran's VA treatment records, to include the examination reports of record at such time.  Therefore, it is unclear whether he was aware of the Veteran's relevant military history.  Consequently, the August 2015 report from the Veteran's VA psychologist is accorded little probative weight.

The Board notes that the Veteran has generally contended on his own behalf that his acquired psychiatric disorder is related to his military service.  The March 2011 Veteran's statement and the October 2014 substantive appeal indicate that he began suffering from psychiatric disorders, including depression and panic attacks, in basic training.  He reported that he felt as if he was not completing his job on time and also was depressed due to being away from his home.  He indicated that he asked for help from his commanders but was denied and that he also began hearing voices at that time.  In the October 2014 substantive appeal, he also noted that he was separated from service after a military evaluation and that a mental doctor recommended his discharge.

Further, as indicated previously, at the August 2015 Board hearing, the Veteran testified that after his September 1989 automobile accident he was depressed.  Subsequently, his family was sent back to the United States and his depression increased to the point where he contemplated suicide.  He further noted he became more secluded after service.  In a March 2011 statement, the Veteran's spouse reported that, since they had been married, he experienced psychiatric symptoms, to include anger, depression, hearing voices, and panic attacks.  A buddy statement received February 2015 from a fellow soldier, C.J., reported that he was in boot camp with the Veteran and served with him thereafter.  He reported the upbeat person that he first met later became secluded and somewhat depressed, including more distant.  Further, a December 2015 statement from L.S., another fellow soldier, indicates that he was stationed with the Veteran when Private Cartwright committed suicide, and he himself had PTSD due to his military service.  Additionally, the April 2016 Appellate Brief from the Veteran's representative argues that the Veteran began having behavior problems in service, as indicated from the July 1990 record which indicated the Veteran was having difficulties which he could not describe and he requested counseling.

The Board notes the Veteran, as well as his spouse and fellow service members, are competent to describe psychiatric symptoms, such as depression, anxiety, hallucinations, and thoughts of suicide.  However, as to the etiology of an acquired psychiatric disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between an acquired psychiatric disorder and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  

Thus, the Board accords the statements from the Veteran, his spouse, and his fellow service members regarding the etiology of his acquired psychiatric disorder no probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of the VA examiners who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative.

Moreover, in adjudicating this claim, the Board must assess the competency of the Veteran's statements and also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's statements regarding the onset of his psychiatric symptomatology during service and the continuity of such thereafter to be inconsistent with the remainder of the evidence of record, to include contemporaneous service records, and, thus are deemed not credible.

In this regard, in reviewing the credibility of the Veteran's lay statements, the VA examination reports of record are highly probative.  The March 2013 VA examiner noted that the Veteran was vague and contradictory much of the time.  She noted his mental status performance was inconsistent with his general presentation and his history of being in the military and holding a job.  Further, the August 2014 VA examiner indicated that, while there was no evidence of vague, inconsistent, or contradictory reports in his interview with the Veteran, the results of formal psychiatric testing showed extremely high scores on his self-report depression questionnaire.  The pathological picture portrayed by the Veteran was beyond what was observed in the clinical interview by the examiner.

The March 2016 VA examiner further indicated the Veteran was inconsistent in his reports that he started hearing voices and having suicidal ideation during military service, which continued into civilian life.  In this regard, she noted a review of treatment records show that, despite regular psychiatric follow-up after establishing care in June 2008, there is no reference to auditory hallucinations until August 2010 or active suicidal ideation until May 2011.  She further stated a February 2009 psychiatry record indicated that the Veteran responded to a question about suicidal ideation by stating that he had "never felt that way."  Additionally, the Veteran indicated in the October 2014 substantive appeal that he was separated from service after a military evaluation and that a mental doctor recommended his discharge.  However, a review of the record shows the reason for his discharge was for a pattern of misconduct.

Furthermore, service treatment and personnel records document the Veteran's pattern of misconduct and shortcomings in family and financial matters but is silent for any mental health symptoms.  There is no mention in any formal military reports or informal counseling records of issues such as suicidal ideations, anxiety, or depression other than the Veteran's desire to leave the Army to be with his family.  His supervisors and the ADRB made no mention of mental health issues or suicide watches and the Veteran agreed to and supported the early discharge.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza, supra.  In the instant case, the Board finds the lay statements have reduced credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Therefore, the Board accords less probative weight to such evidence.

Therefore, the Board finds that the Veteran's acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of his service discharge.  With regard to the latter determination, the Board notes that the March 2016 VA examiner determined that a psychosis did not manifest within one year of the Veteran's separation from service in October 1990 and, as discussed above, the Veteran's statements as to the onset and continuity of symptomatology have been determined to be not credible.  Therefore, presumptive service connection for a psychosis is not warranted.  Additionally, as noted previously, the Board determined that service connection for PTSD cannot be established, as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of PTSD prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an acquired psychiatric disorder, to include anxiety reaction, depression, bipolar disorder with psychosis, and PTSD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


